Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Loewen teaching that 307 is surrounded by case 305, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The use of Loewen and Chivers, teaching various designs of known casing and shielding materials, clearly renders obvious a simplistic modification such as having the shielding inside, outside, laminated onto or part of the housing. 
Further, Loewen explicitly states that the “case may be formed of any rigid material” and the “shielding material 307 may be part of the case 305 or affixed to the inside of the rigid case” [31][32]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (page 6 of the remarks), it is noted that the features upon which applicant relies (i.e., that the shielding can be retrofit without a redesign, or could be removed and re-used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Loewen (20130272469), Chivers (2011/0299647) and Frick (6508131).
Regarding Claim 1, Loewen teaches an industrial process transmitter comprising: 
a housing comprising a sensor and a transmitter that is displaced from the sensor along a central axis (Figure 3, parts 315 above part 325, both within the housing 305);
 sensor circuitry contained in the sensor housing including a pressure sensor and configured to sense a process parameter and generate a sensor output that is indicative of the sensed process parameter (Part 360, bourdon tube pressure gauge and Part 315, sensing unit, must involve circuitry for carrying out the sensing); 
transmitter circuitry contained in the transmitter housing and configured to communicate the sensed process parameter to an external unit (Figure 3, part 325, ‘transmitter’ must include some sort of transmitting circuitry); and 
a radiation shield substantially surrounding an exterior wall of the sensor housing containing the sensor circuitry (part 305 “shielding layer” and gamma rays are mentioned in [37]) 
wherein the radiation shield has an interior wall surface that conforms to an exterior surface of the portion of the housing (Loewen, Figure 3, embodiment where the housing has the shielding incorporated into it, would have been obvious to do it a known way, e.g. layered on base). 


Chivers teaches a radiation shield configured to shield the sensor circuitry from gamma radiation (¶ 39, ¶ 53), where the radiation shield has an interior wall surface (interior of part 134B, C) that substantially surrounds an exterior wall of a housing (part 134A) and encloses the circuitry ([37]-[41]). 
Modification would have entailed insuring that the shield blocks gamma radiation known to be present. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so because the radiation would have deteriorated the circuitry and impeded the function of the pressure sensing and transmitting function. 
Frick teaches a housing comprises a sensor housing and a transmitter housing containing the transmitter circuitry that is displaced from the sensor housing along a central axis (Frick, Figure 1).
Modification would have entailed having the sensor and transmitter in separate interior housing units. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made that modification in order for the parts to be created in a separate modular function and assembled or replaced/substituted easily. 
Regarding Claim 16, Loewen teaches an industrial process transmitter comprising:
a housing including a sensor and a transmitter attached to the sensor (Figure 3, parts 315 above part 325, both attached indirectly via the housing 305);
 sensor circuitry contained in the sensor housing including a pressure sensor and configured to sense a process parameter and generate a sensor output that is indicative of the sensed process parameter (Part 360, bourdon tube pressure gauge and Part 315, sensing unit, must involve circuitry for carrying out the sensing); 
transmitter circuitry contained in the transmitter housing and configured to communicate the sensed process parameter to an external unit (Figure 3, part 325, ‘transmitter’ must include some sort of transmitting circuitry); and 

wherein the radiation shield has an interior wall surface that substantially conforms to an exterior surface of the portion of the housing (Loewen, Figure 3, embodiment where the housing has the shielding incorporated into it, would have been obvious to do it a known way, e.g. layered on base). 
Loewen fails to teach wherein the housing including a sensor housing and a transmitter housing attached to the sensor housing, a first end of the sensor housing including a threaded neck that is received in a threaded socket of the transmitter housing; configured to shield the sensor circuitry from gamma radiation.
Chivers teaches a radiation shield substantially surrounding a pressures sensor component housing and configured to shield the internal circuitry from nuclear radiation, which would include gamma radiation (¶ 39, ¶ 53), where the radiation shield has an interior wall surface (interior of part 134B, C) that substantially surrounds an exterior wall of a housing (part 134A) and encloses the circuitry ([37]-[41]). 
Modification would have entailed insuring that the shield blocks gamma radiation known to be present, and to have shaped the housings in the same or a similar way as Chivers. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so because the radiation would have deteriorated the circuitry and impeded the function of the pressure sensing and transmitting function, described by Chivers at ¶ 53. 
Frick teaches an industrial process transmitter comprising: 
housing including a sensor housing (part 104 of Figure 1) and a transmitter housing attached to the sensor housing (part 98), a first end of the sensor housing including a threaded neck that is received in a threaded socket of the transmitter housing (parts 108, 106); 
Modification would have entailed having the sensor and transmitter in separate interior housing units. It would have been obvious to a person of ordinary skill in the art at the time of 
Regarding Claim 2 and 18, the references above teach claim 1/16, wherein the radiation shield comprises Bismuth or Tungsten ([32]).
Regarding Claim 5. The industrial process transmitter of claim 1, wherein the radiation shield includes at least one sidewall extending along the central axis and surrounding the sensor housing (Figure 3, of Loewen, encircles all of it), the radiation shield configured to shield the sensor circuitry from gamma radiation travelling in a direction that is oblique to the central axis (shields from gamma radiation traveling in any direction, including oblique to a central axis). 
Regarding Claim 6. The industrial process transmitter of claim 5, wherein the radiation shield includes a slot extending along the central axis and end faces on opposing sides of the slot (Figure 3, part near 355 where the break in the radiation shielding will create end faces on either side of the slot). 
Regarding Claim 7. The industrial process transmitter of claim 4, wherein: Lowen doesn’t explicitly teach but Chivers teaches a first end of the sensor housing includes a neck extending along the central axis; and the radiation shield includes a first opening through which the neck extends (Chivers, Figure 1, part 120, Figure 2, part 237). Modification would have entailed using a similar set up in the apparatus of Loewen which would have been an obvious modification to a person of ordinary skill in the art in order to have a sensor housing that is functional but still shielded from radiation. 
Regarding Claim 8. The industrial process transmitter of claim 7, wherein: the neck of the sensor housing includes a threaded exterior surface; and the transmitter housing includes a threaded socket that receives the threaded exterior surface of the neck (Chivers, Figure 1, part 122, Figure 2, part 237). 
Regarding Claim 9. The industrial process transmitter of claim 7, wherein: the sensor housing includes a second end that is displaced from the first end along the central axis; and the 
Regarding Claim 10. The industrial process transmitter of claim 7, wherein: the sensor housing includes a second end that is displaced from the first end along the central axis; and the radiation shield extends along the central axis to the second end (Chivers, Figure 1, 134 extends from 137 to 138). 
Regarding Claim 11. The industrial process transmitter of claim 7, wherein: the industrial process transmitter includes a flange attached to a second end of the sensor housing that is displaced from the first end along the central axis; and the radiation shield is attached to the flange (Chivers, Figure 1, shield 134 is attached to flange 102 via the threaded neck and pressure sensor). 
Regarding Claim 12. The industrial process transmitter of claim 7, wherein the sensor circuitry is configured to sense a process parameter selected from the group consisting of a pressure, a temperature, a flowrate, and a level (Chivers, ¶ 25, 35). 
Regarding Claim 13. The industrial process transmitter of claim 7, wherein the sensor circuitry comprises a pressure sensor (Chivers, ¶ 25, 35).
Regarding Claim 14. The industrial process transmitter of claim 13, wherein the sensor circuitry comprises measurement circuitry configured to receive an output signal from the pressure sensor and generate a pressure output that is indicative of a pressure sensed by the pressure sensor (Loewen, [37]).
Regarding Claim 15. The industrial process transmitter of claim 1, Loewen fails to teach but Chivers teaches wherein the radiation shield includes two pieces that are assembled around the portion of the housing (Chivers, Figure 1, parts 134B, C). Modification would have entailed using two pieces and assembling them. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so because it would hvae been easier to place all the 
Regarding Claim 17. The industrial process transmitter of claim 16, wherein: the sensor housing is displaced from the transmitter housing along a central axis (Lowen, Figure 3, part 315 displaced from 325); and the radiation shield includes at least one sidewall extending along and around the central axis (part 307 extends alongside the housing 305) configured to shield the sensor circuitry from gamma radiation travelling in a direction that is oblique to the central axis (shields from gamma radiation traveling in any direction, including oblique to a central axis).
Regarding Claim 20. The industrial process transmitter of claim 16, wherein: the sensor housing includes a first end and a second end that is displaced from the first end along the central axis (Figure 3, along 315, and modification as above); and the radiation shield includes a second opening through which the second end extends (slot 355 for 360). 
Regarding Claim 21. The industrial process transmitter of claim 16, wherein: the sensor housing includes a first end and a second end that is displaced from the first end along the central axis (Figure 3, parts 315, as modified above, will have different ends in the same general area, along axis denoted generally by 317); and the radiation shield extends along the central axis to the second end (Figure 3, 307 all alongside sensors).
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurtz (8100018) teaches a pressure sensor with a tungsten shield protecting transmitter circuitry, see Figure 2. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881